Citation Nr: 1102397	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board also notes that in a July 2010 rating decision the 
Veteran was granted service connection for bilateral tinnitus.  
The Veteran has not disagreed with the assigned disability 
ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection.]  Therefore, this matter is 
considered resolved and is not in appellate status. 

In November 2009, the Board remanded the Veteran's claim.  The 
Agency of Original Jurisdiction (AOJ) was instructed to send the 
Veteran a corrective Veterans Claims Assistance Act (VCAA) 
notice, obtain outstanding treatment records from the Dayton Ohio 
VA Medical Center (VAMC), verify the Veteran's claimed noise 
exposure, and schedule him for a new VA examination.  The Board 
notes that in June 2010 the Veteran was sent a corrective VCAA 
notice and his most recent VA treatment records were obtained 
from the Dayton VAMC.  The Joint Service Records Research Center 
verified the Veteran's claimed noise exposure in April 2010 and 
the Veteran was afforded a VA examination in July 2010.  
Therefore, the Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).



FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss 
disability is not shown to be due to a disease or injury in 
service or to any incident of his military service and was not 
manifested within one year of service.


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss disability was 
not incurred in or aggravated by military service, nor may 
hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 
1110, 1112, 1113 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  
The notice requirements were met in this case by letters sent to 
the Veteran in June 2005 and June 2010.  The June 2005 letter 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
June 2010 VCAA letter also included notice that a disability and 
effective date would be assigned if service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of his bilateral hearing loss 
claim in the November 2005 rating decision, the Board finds that 
providing him with adequate notice in the June 2010 letter 
followed by a readjudication of the claim in the July 2010 
supplemental statement of the case, 'cures' any timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  Additionally, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice to 
the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in July 2010 to 
obtain an opinion as to whether any hearing loss could be 
directly attributed to service.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.
Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, 
such as hearing loss, when it is manifested to a compensable 
degree within 1 year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The report of a July 2010 VA audiology examination indicates the 
Veteran currently has a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385. 
The Veteran is alleging that his current hearing loss is due to 
exposure to loud noise in the military, including gunfire and 
helicopter noise trauma.  His DD-214 indicates the Veteran served 
as a clerk typist, to include foreign service in Vietnam, and it 
has been verified that his base came under attack in May 1968.  
Accordingly, the Board concedes the Veteran was exposed to in-
service noise trauma. 

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of hearing loss.  Service 
medical records indicate the Veteran was provided audiometric 
evaluations both at entrance to and separation from service, in 
October 1966 and October 1969, respectively.  Prior to November 
1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to 
July 1966.  However, in July 1966, VA adopted International 
Organization for Standardization (ISO) units, and the military 
followed suit in November 1967.  The current definition for a 
hearing loss disability found at 38 C.F.R. § 3.385 is based on 
ISO units.  The military audiogram in the instant case conducted 
in 1966 must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's entrance examination in October 1966, pure tone 
thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
-5
LEFT
15
0
0
--
-5



At the Veteran's separation examination in October 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
10
LEFT
5
0
0
--
10

Service treatment records are silent as to any specific 
complaints, treatments or diagnoses of hearing loss.  In short, 
the records are devoid of any findings consistent with in-service 
incurrence of chronic hearing loss.  Finally, in comparing the 
entrance and separation exams, the Board acknowledges that the 
Veteran's hearing decreased over his time in service at the 4000 
decibel level.  However, the Board notes the Veteran's hearing 
was within normal limits at all frequencies upon service 
separation.  See Hensley v. Brown, 5 Vet App. 155 (1993) (the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss).  As such, the Board finds the Veteran did not suffer from 
a bilateral hearing loss disability in active service.

In addition, there is no evidence that the Veteran suffered from 
bilateral hearing loss within one year of separation from active 
duty.  Thus, the presumption of service connection does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Even if a chronic condition is not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes they have 
not.

The Veteran has received consistent private treatment throughout 
the 1990's, and complained of a variety of medical problems, but 
there is no record of a bilateral hearing loss disability until 
June 2001, as discussed below.  In private treatment records from 
1992, the Veteran was seen regularly, however he did not complain 
of any hearing loss and a hearing loss disability was not 
diagnosed.  (See e.g., September and November 1992 private 
treatment records).  Furthermore in records from 1996 and 1997 
the Veteran was regularly treated for migraines and plantar 
warts, but he never complained of any hearing loss disability.  
(See e.g., November 1996 and August 1997 private treatment 
records).  In records from 1999 the Veteran was seen for 
migraines and prostate issues, but there is no reference to any 
hearing loss disability, nor is a hearing loss disability 
diagnosed.  (See e.g., May and October 1999 private treatment 
records).

The Board notes that the Veteran submitted a statement in 
December 2005 where he reported that he had suffered from hearing 
loss since separation from the military; however he was not one 
to complain to the doctor if it was a problem he could deal with.  
He further stated that he did not go in to get checked until he 
thought it might lead to total deafness.  However, as noted 
above, the private treatment records indicate the Veteran was 
seen for a variety of medical reasons, none of which included 
bilateral hearing loss until 2001.  Further, it is notable that 
not all medical conditions that were identified by the Veteran 
were of a serious nature.  In other words, the Veteran did not 
offer complaints only when the condition was of extreme severity. 

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with a hearing loss disability until a 
private audiogram performed in June 2001, over three decades 
after service.  As such, the Board observes hearing loss 
manifested approximately 30 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).

In August 2006, the Veteran's private physician provided a 
statement and an audiogram from June 2001.  The private physician 
stated that it was reasonable to attribute the Veteran's 
bilateral hearing loss disability to noise exposure in the 
military.  The physician also noted that the Veteran did not have 
any significant noise exposure post-service and that there was no 
significant family history of hearing loss.  

As noted above, the Veteran was also provided a VA audiological 
examination in July 2010.  After examining the Veteran and 
reviewing the claims folder, including the Veteran's service 
treatment records, the VA examiner opined it was less likely than 
not that the Veteran's current hearing loss was service related.  
Specifically, the VA examiner noted the Veteran's hearing was 
normal upon leaving active service and his hearing would not have 
gotten worse from the military noise years after separation.

The July 2010 VA examiner was also asked to comment on the August 
2006 private physician's statement.  The VA examiner noted that 
the private physician based her opinion on the Veteran's self-
reported history and not on any evidence.  As noted above, the 
examiner ultimately found it was less likely than not that the 
Veteran's current bilateral hearing loss disability was related 
to service.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The Board finds that July 2010 VA examiner gave an opinion as to 
the etiology of the Veteran's bilateral hearing loss disability 
after reviewing the claims file in detail, including service 
treatment records, interviewing the Veteran, and performing an 
audiogram.  The VA examiner also commented on the August 2006 
statement from the Veteran's private physician.  As noted above, 
the Board finds that the VA examination was adequate as to the 
Veteran's currently diagnosed bilateral hearing loss disability.  
As such, the Board further finds the July 2010 VA examination to 
be of more probative weight than the August 2006 private 
statement.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
See, supra.  However, in this case, the Veteran's contentions are 
outweighed by the probative medical evidence of record showing no 
relationship between the Veteran's current hearing loss and 
service, as well as evidence showing no treatment for hearing 
loss until decades after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Thus, service connection 
for bilateral hearing loss is not warranted.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current bilateral hearing loss and his in-service noise trauma.  
The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  In addition, the negative VA examiner's 
opinion and the length of time between the Veteran's separation 
from active service and first complaints of hearing loss weighs 
against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


